[exhibit2020l3harrissever001.jpg]
Exhibit 10.2 Severance Pay Plan summary plan description SECTION IX Plan
features include: Severance benefits following certain • Service-based formula
involuntary terminations from • Lump-sum payments L3Harris. • Minimum and
maximum benefits • Waiver and release required March 1, 2020



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever002.jpg]
Severance Pay Plan THINGS FOR YOU TO KNOW… Status: You must be a full-time
regular (non-temporary) employee regularly scheduled to work at least 30 hours
per week (or have a rotation schedule and work at least 1,560 There are
eligibility hours during a calendar year) who has been employed by requirements
to receive ► L3Harris for at least 90 days prior to the date of a severance
benefits termination considered eligible by this Plan. Types of terminations:
Involuntary, as specifically defined by this Plan; otherwise, no severance is
payable. You must timely sign and submit a waiver and You must properly sign and
submit a waiver and release release to receive ► within a specified time frame
for severance to be paid. severance benefits Severance pay generally is based on
your years of credited Payments are based on L3Harris service (including partial
years) as of your date of a formula ► termination. There are minimums and
maximums applied. Severance pay is a one- If eligible for severance, you can
expect a lump-sum time payment ► payment, usually within 60 days of your
termination. ► Together, this description of the Severance Pay Plan, and the
separate “Benefit Basics & Administration” section, comprise a complete Summary
Plan Description (SPD) of your severance benefits as is required by the Employee
Retirement Income Security Act of 1974, as amended (ERISA). NOTE! You can access
all L3Harris SPDs through My Benefits Portal, which can be accessed outside the
L3Harris network at http://benefits.L3Harris.com. 1 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever003.jpg]
Severance Pay Plan WHERE YOU CAN FIND… Quick Look — Plan Terminology
................................................. 3 How the Severance Pay Plan
Works ............................................ 4 Eligibility
.....................................................................................
4 Ineligible Terminations
............................................................... 4 Plan Benefits
.............................................................................. 5
Death Benefits
............................................................................ 8
Appeals
..........................................................................................
8 Other Key Information
................................................................... 9 2 | P a g
e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever004.jpg]
Severance Pay Plan QUICK LOOK — PLAN TERMINOLOGY Base pay — Your regular base
pay excluding all other compensation (including but not limited to bonus
incentives, equity compensation, benefits and perquisites, overtime and premium
pay). COBRA Subsidy Period — Period of time during which you will pay active
rates for COBRA coverage, if elected. The COBRA Subsidy Period is set forth
under “Plan Benefits,” below. Credited service — Your period of employment with
L3Harris (including employment with legacy L3 Technologies, Inc. and legacy
Harris Corporation) and certain periods of absence from employment as determined
by L3Harris. In general, you will be credited with one year of service on each
anniversary of your hire date, provided you remain an employee of L3Harris.
Executive — Eligible employee designated by L3Harris as holding a job
classification at level XL3, XL2, XL1 or XL0, or the equivalent job
classification in any new classification system subsequently adopted by the
Company. Full time employee — An L3Harris employee who is classified as
full-time (and not a temporary employee) and: (A) is regularly scheduled to work
at least 30 hours or more a week or (B) has a rotation schedule and works at
least 1,560 hours during a calendar year. Involuntary termination — When you are
terminated by L3Harris involuntarily individually or as a member of a group of
individuals, regardless of whether your position is being eliminated. An
involuntary termination for purposes of this Severance Pay Plan shall exclude
any ineligible termination as described below. Outplacement services —
Assistance with transition to new jobs and reorientation in the job market.
Termination/terminated — Termination of employment (or, in the case of any
amount payable hereunder subject to Section 409A of the Internal Revenue Code, a
“separation from service,” as defined in Treasury Regulation §1.409A-1(h)
(without regard to any permissible alternative definition thereunder)). Waiver
and release — Agreement you must sign and submit (and not revoke) in order for
Severance Pay Plan benefits to be paid. (See “Plan Benefits” later in this
section of the SPD for additional information.) 3 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever005.jpg]
Severance Pay Plan HOW THE SEVERANCE PAY PLAN WORKS L3Harris will determine, in
its sole discretion, which employees are eligible for Severance Pay Plan
benefits as well as whether a particular termination meets the requirements for
an offer of severance benefits under the Plan. Eligibility Except as otherwise
described below (or under “Eligibility” in the separate “Benefit Basics &
Administration” section of the SPD), regular, full-time employees of L3Harris
whose employment is involuntarily terminated are eligible to be offered
severance benefits. Employees Not Considered Eligible The following employees
(among others) are not eligible for severance benefits under this Severance Pay
Plan: • Employees entitled to severance benefits under an individual agreement
or a plan, policy or other arrangement that provides for severance benefits
outside the scope of this Plan (including severance benefits in connection with
a change in control of L3Harris or the change in control during 2019 of each of
Harris Corporation and L3 Technologies, Inc.) • Employees who terminate from
employment within their first 90 days of employment • Part-time employees •
Temporary employees • Employees of foreign subsidiaries • Employees covered by a
collective bargaining agreement that does not provide for participation in this
Plan • Employees who are working on a Service Contract Act wage determination
contract (unless this Plan is specifically made applicable to their contract by
L3Harris) • Employees on an educational or general leave at the time of their
termination, and • Employees who terminate in connection with an early
retirement offering (unless this Plan is specifically made applicable to such
employees by L3Harris). Ineligible Terminations If you terminate from L3Harris
for a reason that is not an involuntary termination by L3Harris, you will not be
offered Severance Pay Plan benefits. Additional circumstances considered
ineligible for severance benefits include the following: • Your employment is
involuntarily terminated by L3Harris for cause (as determined by L3Harris, and
which shall include, but not be limited to, termination due to misconduct,
violation of company policy or performance reasons) • You voluntarily leave your
employment with L3Harris for any reason • You lose your job with L3Harris as the
result of the sale by L3Harris of the stock or assets of a subsidiary, business
unit or division of L3Harris • You lose your job with L3Harris as the result of
L3Harris’ loss of a particular contract to which you were assigned, but you are
offered comparable employment by the company acquiring the contract • You lose
your job with L3Harris as the result of a decision by L3Harris to outsource a
portion of its business, but you are offered comparable employment by the
outsourcing company 4 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever006.jpg]
Severance Pay Plan • You lose your job with L3Harris because you no longer
qualify for your position due to your loss of a requisite security clearance,
certification or other similar job requirement • Your position is eliminated but
L3Harris offers you a comparable alternative position • You voluntarily leave
employment with L3Harris prior to the date L3Harris specifies as your
termination date. L3Harris, in its sole discretion, will determine whether
certain employment or a certain position is comparable for purposes of this
Severance Pay Plan. Plan Benefits The Severance Pay Plan offers a lump-sum
severance payment in addition to COBRA continuation at subsidized active
employee rates, as outlined below. Partial years of credited service will be
calculated as a fraction of one week’s base pay. For example, if you have worked
5 full months on the date of your termination, your benefit will take into
account five- twelfths of a year of service in addition to any full years of
service. If you are rehired by L3Harris following receipt of severance benefits
and later, again become eligible for an offer of severance under the Severance
Pay Plan, your offer of severance benefits will be based only on your credited
service following rehire. Non-Executive Levels Benefits for employees below the
Executive levels are equal to one week of base pay (at the rate of base pay in
effect as of the date of your termination) for each full year of your credited
service with L3Harris, as outlined below. The plan’s minimum severance offer for
employees below the Executive levels is two weeks of base pay, and the maximum
offer is 52 weeks of base pay. The COBRA Subsidy Period equals the number of
weeks of base pay to which you are entitled (i.e., one week for each full year
of credited service, subject to the minimums and maximums described above). 5 |
P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever007.jpg]
Severance Pay Plan Non-Executive Level Example This example shows the severance
offer for four different eligible employees below the Executive levels based on
their credited service. Credited Service Severance Pay Plan Offer 11 months
(11/12 of a year) 2 weeks of base pay; 2 week COBRA Subsidy Period (minimum) 5
years, 0 months 5 weeks of base pay; 5 week COBRA Subsidy Period 5 5 18 years, 5
months 18 /12 weeks of base pay; 18 /12 week COBRA Subsidy Period 55 years 52
weeks of base pay; 52 week COBRA Subsidy Period (maximum) Executive Levels
Benefits for employees at the Executive levels are as outlined below. Base pay
is the rate of such pay in effect as of the date of termination and annual bonus
target is such target under the company’s Annual Incentive Plan in effect for
the year of termination. Executive Severance Benefit COBRA Subsidy Period Level
Officer One times base pay plus one times annual 12 months bonus target XL0 and
XL1 One times base pay 12 months (non-officer) XL2 The higher of: The longer of:
(non-officer) - One week of base pay per full year of - One week per full year
of credited service¹; or credited service¹; or - Nine months of base pay - Nine
months XL3 The higher of: The longer of: (non-officer) - One week of base pay
per full year of - One week per full year of credited service¹ ; or credited
service¹; or - Six months of base pay - Six months ¹Up to a maximum of 52 weeks
6 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever008.jpg]
Severance Pay Plan Executive Level Example This example shows the severance
offer for four different eligible employees at Executive levels. Executive Level
Credited Service Severance Pay Plan Offer Officer 9 months (9/12 of a year) One
times base pay plus one times annual bonus target; 12 month COBRA Subsidy Period
XL1 (non-officer) 10 years, 5 months One times base pay; 12 month COBRA Subsidy
Period XL2 (non-officer) 25 years Nine months of base pay; nine month COBRA
Subsidy Period XL3 (non-officer) 40 years Forty weeks of base pay; forty week
COBRA Subsidy Period How Severance is Paid Severance will be paid in a lump sum
within 60 days following termination (subject to any delay required by Section
409A of the Internal Revenue Code). • The payment will in no event be made
earlier than the end of any applicable revocation period following your
execution of a waiver and release. • If you are subject to another severance
arrangement that provides for “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code, then if such 60- day
payment period begins in one calendar year and ends in a second calendar year,
the lump sum payment will be made in the second calendar year. Impact on
L3Harris Benefits Upon your termination, you will no longer be eligible to
participate in the L3Harris benefit plans in accordance with their terms. If you
are participating in the Medical, Dental or Vision Care Plans, or Healthcare
Flexible Spending Account (FSA), at the time of your termination, you will
receive information about COBRA continuation rights that apply to you. You will
be offered COBRA coverage at active employee rates during your COBRA Subsidy
Period, upon signing your waiver and release. Prior to signing your waiver and
release, and after the COBRA Subsidy Period ends, you will be responsible for
the full monthly cost of COBRA continuation coverage plus a 2% administrative
fee. You also will remain eligible for Employee Assistance Program (EAP)
benefits for a period following your termination, as required by COBRA. There is
no cost to you for continued EAP coverage. Outplacement Services You will be
offered services in accordance with HR guidelines to assist you in finding new
employment. You will be provided details about outplacement services with your
waiver and release. 7 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever009.jpg]
Severance Pay Plan Waiver and Release You will be required to execute a “waiver
and release” in order to receive severance pay and COBRA coverage for the
designated period at active employee rates. All severance offers are expressly
conditioned on the execution of a waiver and release. The waiver and release
must be signed and returned to L3Harris within 45 days following your
termination (or such shorter period as determined by L3Harris and set forth in
the waiver and release). Severance will not be paid, and the COBRA Subsidy
Period will not be provided, if you revoke the waiver and release during any
applicable revocation period. Death Benefits If you die before receiving any
severance pay to which you are entitled, the unpaid amount will be paid in a
lump sum to your beneficiary under the L3Harris Retirement Savings Plan. The
payment will occur at a time determined by L3Harris, within 90 days following
your death. APPEALS Contact your local Human Resources department in writing
within 60 days of your termination if you believe you were eligible for but did
not receive a severance offer, or if you received a severance offer but believe
it was calculated incorrectly. (See “Plan-by-Plan Appeal Process” in the
separate “Benefit Basics & Administration” section of the SPD for more
information.) 8 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever010.jpg]
Severance Pay Plan OTHER KEY INFORMATION Here is some additional information
about the Severance Pay Plan: • L3Harris will automatically deduct from your
severance payment all applicable withholdings for taxes and benefits, and may
also deduct any other amount that you owe L3Harris to the extent permitted by
law. • Severance pay won’t be considered compensation for purposes of L3Harris
retirement plans and, as a result, you will not be able to defer any portion of
your severance pay into the L3Harris Retirement Savings Plan. • Severance pay
received will not affect any other benefits to which you are entitled from any
other plan, fund or program sponsored by L3Harris, except as specified in the
terms of that plan, fund or program. • Except as otherwise communicated in
writing in another plan or agreement approved by the L3Harris Board of Directors
or designated body, this Severance Pay Plan is the only such plan sponsored by
L3Harris. • L3Harris reserves the right at any time to amend, modify or
terminate this Severance Pay Plan at its absolute discretion. If your employment
is terminated due to an involuntary termination, you will receive only those
benefits available under this plan at the time your employment actually is
terminated. This Severance Pay Plan is not intended to provide “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code and shall be interpreted consistent with such intent. Nevertheless,
in the event that any payment or benefit hereunder is determined to constitute
“nonqualified deferred compensation,” subject to Section 409A, and the recipient
is a “specified employee” (as defined in the L3Harris Specified Employee Policy
for 409A Arrangements) on the date of the employee’s termination (the
“termination date”), then no such payment or benefit shall be provided during
the period beginning on the termination date and ending on the date that is 6
months following the termination date or, if earlier, on the date of the
employee’s death, if the earlier providing of such payment or benefit would
result in tax penalties being imposed on the employee under Section 409A of the
Internal Revenue Code. The amount of any payment or benefit that otherwise would
be paid to the employee under this Severance Pay Plan during this period instead
shall be paid to the employee on the first business day coincident with or next
following the date that is 6 months and 1 day following the termination date or,
if earlier, within 90 days following the employee’s death. Each payment and
benefit under this Severance Pay Plan shall constitute a “separately identified”
amount within the meaning of Treasury Regulation §1.409A-2(b)(2). 9 | P a g e



--------------------------------------------------------------------------------



 
[exhibit2020l3harrissever011.jpg]
Severance Pay Plan L3Harris Benefits Service Center TO REACH BY TELEPHONE
1.800.225.4343 (Option 1) Hours 8:30 a.m. to 5:30 p.m. (ET), business days TO
REACH BY FAX 1.844.678.6679 TO REACH MY BENEFITS PORTAL • Within the L3Harris
network: Click here or go through the NEXUS home page • Outside the L3Harris
network: http://benefits.L3Harris.com 10 | P a g e



--------------------------------------------------------------------------------



 